PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sagie et al.
Application No. 16/004,392
Filed: June 10, 2018
For: NETWORKING HARDWARE AND SOFTWARE AND DATA CENTER TOPOLOGIES LEVERAGING SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 16, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor' s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor' s Oath or Declaration (Notice) mailed December 17,2021. The issue fee was timely paid on February 18, 2022.  Accordingly, the application became abandoned on February 19, 2022.  A Notice of Abandonment was mailed March 8, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed Declaration under 37 CFR 1.63 for Inventors Gal Sagie and Eran Gampel, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.   

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

 
/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Jack P. Friedman
	22 Century Hill Dr.
	Suite 302
	Latham, NY  12110